March 11, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoover et al (U.S. Patent No. 8,816,845 B2).
As for claim 1, Hoover et al teach a child safety seat alarm system comprising:
a child safety seat 107 for a child to be seated therein;
an alarming device configured to receive a signal and output an alarm signal;
a detection mechanism comprising a detector and a trigger mechanism, the detector being configured to detect whether states of the alarming device and the detector meet a predetermined criterion, the detector being in a non-working state when the trigger mechanism is in an open 
a driving portion, when the child is seated in the child safety seat, the driving portion being operated to switch the trigger mechanism from the open state to the closed state so as to switch the detector to the working state, when the detector detects the states of the alarming device and the detector meet the predetermined criterion, the alarming device outputting the alarm signal for alarming (see the specification at column 8, lines 51-64,where it reads “A next column 243 labeled "Range" corresponds to the proximity threshold setting between the user device 101 and the one or more sensors 101a-101n of the car seat 107. By way of example, the proximity threshold is an acceptable value, an excessive value, or unknown. In another column labeled "Device/Sensor Status," the active status of the device 101 and/or sensors 115 are specified. The user device, in this example, can be in an "ON" or "OFF" state--i.e., device powered ON or OFF. Similarly, the sensors 115a-115n may be "ON" or "OFF," corresponding to an active or inactive acquiring of presence information and hence detection of a child 111. For example purposes with respect to the configuration table 240, the status of the sensors 115a-115n is always "ON" (presence of child 111 detected.”).
As for Claims 2-3, Hoover et al teach that the child safety seat alarm system further comprises a sensing device configured to sense a state of the child safety seat and compare the state of the child safety seat with a predetermined trigger criterion, and when the state of the child safety seat meets the predetermined trigger criterion, the child safety seat alarm system confirms that the child is seated in the child safety seat; wherein the predetermined trigger criterion is that the child safety seat receives a pressure or a buckle assembly of the child safety seat is buckled.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al (U.S. Patent No. 8,816,845 B2) in view of Palladino (WO 2013/064877 A1).
Hoover et al teach the structure substantially as claimed but does not teach that the detection mechanism is disposed on the child safety seat, the driving portion is connected to the crotch strap, and the buckling of the crotch strap buckle assembly drives the driving portion to move to switch the trigger mechanism to the closed state.  However, Palladino teaches a driving portion is connected to the crotch strap, and the buckling of the crotch strap buckle assembly drives the driving portion to move to switch the trigger mechanism to the closed state; wherein the driving portion comprises a driving component, a rotating component connected to the driving component, and a pushing protrusion disposed on the rotating component, the rotating component is rotatably connected to the child safety seat, the driving component is connected to the crotch strap, and when the crotch strap buckle assembly is buckled, the driving component is .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Rodney B White/Primary Examiner, Art Unit 3636